DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection to the drawings has been withdrawn.
The objection to claim 3 has been withdrawn.
The rejection of claims 1-9 under 35 U.S.C. 112b has been withdrawn in view of the amendment to the claims and in view of Applicant’s remarks.
Claims 1-3, 5-22 are currently pending.  Claims 10-16 are withdrawn from consideration.  Claims 1-3, 5-9, 17-22 are rejected.

Claim Objections
Claims 17 and 22 are objected to because of the following informalities:  Claim 17 recites, “wherein the step (c) of exhausting step (c) moist air creates…”.  It appears that this should recite, “wherein the step of exhausting the moist air…”  
Claim 22 recites, “prior to the step of chopping or shredded fruit.”  It appears that this should recite, “prior to the step of chopping or shredding the fruit.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-9, 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, “a single pass-process” and “air from the enclosure inlet makes a single pass through the drying unit before the step of exhausting the air from the enclosure.”  
These limitations are not seen to be reasonably supported by Applicant’s originally filed disclosure.   It is noted that only figure 1 shows the airflow.  However, it is not clear that the airflow “single pass” as there is not seen to be sufficient specificity to the figures or specification as to the air flow only moving in a single pass through the drying unit without some degree of circulation therein.  Paragraphs 13-19 discuss the structure and operation of the system.  This portion of the specification discusses a hot 
Claim 21 recites the limitation, “heating the air by a combustor.”  This limitation is new matter.  The specification does not recite heating “by a combustor.”  The specification refers to other heat sources such as “electric dehydrators or gas heaters” (paragraph 19but it is seen that “a combustor” would have been broader than what has been reasonably disclosed in the specification.
Claims 2-3, 5-9 and 17-22 are rejected based on their dependence to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sykes et al. (US 2318027)
Regarding claim 1, Sykes teaches a method for preparing a fruit product by spreading chopped or shredded fruit (page 2, left column, line 56; page 2, right column, lines 36-42: “shredded”) onto at least one tray of a drying unit (figure 3, item 8, 9) in an enclosure (figure 3, item 10, 17).    It is noted that the claim is not seen to limit what can be defined as the enclosure.  As such, the frame 10 and the covering portions at 13 and 17 can be construed as an enclosure (see figure 3 of Sykes). Figure 3 of Sykes is annotated below to show an enclosure having at least one tray of a drying unit:

    PNG
    media_image1.png
    905
    1130
    media_image1.png
    Greyscale

Sykes further teaches moving air into the enclosure through an enclosure inlet (figure 3, item 17) and then through the at least one tray (figure 3, item 9), thereby extracting moisture from the chopped or shredded fruit (see at least, the figures and page 2, right column, lines 46-57) and exhausting moist air from the drying unit (i.e. trays) and enclosure (see figure 3, where the left hand side of the enclosure defined by item 10 has an outlet to exhaust air therefrom).
Regarding the new limitation of the process being a “single pass process” and the new limitation of, “the air from the enclosure inlet makes a single pass through the drying unit before the step (c) of exhausting the air from the enclosure” it is noted that in view of the above, it is seen that Sykes teaches a single pass through the drying unit before being exhausted by the enclosure, for the reasons presented above.  While Sykes teaches a recirculation step, it is seen that the recirculation can still read on a single pass as recited in the claim because the air flow taught by Sykes has been construed as making a single pass through the drying unit (9) and enclosure (10, 13, 17) before being exhausted from the enclosure (i.e. at the left hand side of the above construed enclosure).  

Claims 2-3, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sykes et al. (US 2318027) in view of Ileleji (WO2017027813) and Whorff (US 1686500).
Regarding claim 2, Sykes teaches the drying unit includes at least one baffle above the fruit to direct the moist air during the moving air step toward the exhaust to achieve exhausting (see page 4, right column, lines 23-32; figure 6, item 41).   
Claim 2 differs in specifically reciting that the air is moved toward exhaust fans to achieving the exhausting step.  
However, Ileleji teaches the use of a plurality of exhaust fans (see at least, page 10, lines 25-26, 30-31; page 12, lines 28-30) for the purpose of facilitating removal of air from the chamber.  Whorff further evidences the use of an exhaust fan for this same purpose (see figure 1, item 22 and page 2, left column, lines 23-33).  Therefore, to modify Sykes and to use exhaust fans would have been obvious to one having ordinary skill in the art, for the purpose of further facilitating exhausting of the undesired air.
Regarding claim 3, it is noted that Sykes already teaches a plurality of trays and spreading shredded fruit onto the plurality of trays, each one of the plurality of trays having a baffle associated therewith baffle (see figure 5, 6, item 9, 41).
Regarding claim 18, Sykes teaches that the air is heated prior to being moved into the enclosure (see figure 3, item 33, which are heaters to heat the air).
Regarding claim 19, the heating via heating pipes 33, are seen to be outside the above defined enclosure as discussed above with respect to claim 1.  Therefore, Sykes teaches heating the air outside of the enclosure.


Claims 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claims 2 and 19 above, which relies on Sykes et al. (US 2318027) as the primary reference, and in further view of Tuft (WO 8401020).
Regarding claims 5 and 20, Sykes teaches that the air from the enclosure inlet is heated (see at least, figure 3, item 33) (i.e. is heated prior to being introduced into the drying unit).  
Claims 5 and 20, differ in reciting a “passive solar collector.”
It is noted however, that Tuft teaches using a passive solar collector for preheating the air (see at least, the abstract, and item 32), so as to conserve energy (see at least, the abstract; page 4, last paragraph onto page 5).  To thus modify Sykes and to further use a solar collector would have been obvious to one having ordinary skill in the art for reducing the burden to heat the air but further using a solar collector for pre-heating the air. 

Claims 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claims 1 and 2 above, which relies on Sykes et al. (US 2318027) as the primary reference, and in further view of  “Dehydrate2Store”
Regarding claims 6 and 7, Sykes teaches temperatures on page 5, left column, Sykes teaches that this can be a preferred operation.  Sykes also teaches that it has been undesirable to case harden the material (see at least, page 1, left column, lines 28-30).  Sykes further teaches controlling temperature to avoid case-hardening (see page 1, right column, lines 42-51).  
However, claims 6-7 differ in specifically reciting an air temperature of approximately 100-130°F and approximately 115-120°F.
“Dehydrate2Store” teaches that it has been conventional when dehydrating fruit to avoid case hardening, and where air temperatures such as 120-125°F can be advantageous for fruits and vegetables for preventing case hardening, and where longer times with lower temperatures can be best for preventing case hardening (see page 4 of 28, “Case Hardening” 1st and 2nd paragraphs).
To thus modify the combination and to use air temperatures such as approximately 120°F would have been obvious to one having ordinary skill in the art for achieving the requisite dehydrating of the fruit without case hardening.
Claim 9 differs in specifically reciting that the fruit comprises at least one of banana and fig.
However, “Dehydrate2Store” teaches that it has been notoriously conventional to dehydrate banana pieces (i.e. chopped fruit)(see page 2 of 28 - “Banana Tips”; page 11 of 28 - “Tricky Fruits:” “bananas”).
Modification of Sykes to thus dehydrate other conventional fruits would have been obvious to one having ordinary skill in the art, based on conventional types of fruit recognized to be dehydrated.  


  Claim 8 is rejected is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Sykes et al. (US 2318027) as the primary reference, and in further view of SMVenzel (“Breadfruit Chips Recipe”) and “The Key to Drying Breadfruit.” 
Claim 8 differs in specifically reciting that the fruit is breadfruit.
However, “SMVenzel” teaches that it has been notoriously conventional to chop breadfruit to dehydrate (see page 2 of 8, “breadfruit”; page 5 of 8, “chop the halves into quarters…”).  “The Key to Drying Breadfruit” further evidences shredding breadfruit and then drying (see the 1st and 3rd paragraphs).  Modification of Sykes to thus dehydrate other conventional fruits, such as breadfruit, would have been obvious to one having ordinary skill in the art, based on conventional types of fruit desired to be dehydrated.  

Claim 17 is rejected is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Sykes et al. (US 2318027) as the primary reference, and in further view of Wiese (US 2294530), and as further evidenced by Whorff (US 1686500) and Younger (US 1593378).
Regarding claim 17, the claim differs from Sykes in specifically reciting, “wherein the step (c) of exhausting step (c) moist air creates a vacuum section above the at least one tray.”
It is noted however, that Wiese also teaches maintaining a vacuum (page 2, left column, lines 12-34) at the exhaust (figure 4, item 21) of the air from within a dehydrating enclosure (15), via an exhaust fan (see figure 4, item 28) for the purpose of achieving the requisite moisture removal of moisture (see page 1, left column, lines 1-10).  
Whorff also teaches the use of an exhaust fan for facilitating exhausting of the moist air (see figure 1, item 22 and page 2, left column, lines 23-33).  It would have been obvious to one having ordinary skill in the art that such a fan can also produce a degree of vacuum within the enclosure in order to exhaust air.  Younger further 
By providing a vacuum, it would have been obvious to one having ordinary skill in the art for a degree of vacuum to be present above the at least one tray. 
To thus modify Sykes so as to use a fan, that can provide a vacuum above the trays, to exhaust the moist air from within Sykes enclosure would thus have been obvious to one having ordinary skill in the art for the purpose of further facilitating removal of moisture from the fruit.

Claim 21 is rejected is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 19 above, which relies on Sykes et al. (US 2318027) as the primary reference, and in further view of Cabus (US 4534118)
Regarding claim 21, Sykes teaches heating the air that enters into the enclosure comprising the drying units. 
Claim 21 differs from Sykes in specifically reciting that the step of heating the air includes heating the air by a combustor.
However, it is noted that Cabus teaches heaters for heating the air used to dehydrate food within an enclosure, where the heater can be a combustion heater (see figure 11, item 56 and column 4, lines 31-35).
To thus modify Sykes, who is not limiting as to the particular expedient by which the air can be heated, and to use another conventional type of heater such as a combustion heater would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on conventional expedients recognized to be .

Claim 22 is rejected is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 3 above, which relies on Sykes et al. (US 2318027) as the primary reference, and in further view of SMVenzel (“Breadfruit Chips Recipe”) and “The Key to Drying Breadfruit” and Elevitch et al. (“Breadfruit production guide”).  
Regarding claim 22, Sykes, SMVenzel and “The Key to Drying Breadfruit” has been relied on as already discussed above with respect to claim 8.  
Claim 22 differs in specifically reciting soaking the fruit prior the step of chopping or shredded fruit.”
However, Elevitch teaches that it has been notoriously conventional to soak fruit, such as breadfruit, prior to further processing for the purpose of extending shelf-life and removing debris (see page 2, caption on the right column: “Soaking fruit immediately after harvest in cold water can extend shelf life while removing debris.”).
To thus modify the combination and to similarly soak the fruit prior to shredding or chopping would have been obvious to one having ordinary skill in the art, for the purpose of extending shelf-life and removing debris.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bills (US 3943842) in view of Sykes (US 2318027).
Regarding claim 1, Bills teaches a method for preparing a fruit product by placing fruit (column 1, lines 5-10, 38) onto at least one tray of a drying unit (figure 2, item 72) in an enclosure (figure 2, item 18, 20 - the enclosure has been construed as being defined by the walls 18 and 20 that contain the drying unit 72).  Bills also teaches moving air into the enclosure through an enclosure inlet (see figure 2, at item 66) and then through the at least one tray (see figure 2, arrow 74) thereby extracting moisture from the fruit, since the air is used to dehydrate the fruit.      
Bills also teaches exhausting the air (see figure 2, item 26, 28) from the drying unit and enclosure such that the air from the enclosure inlet makes a single pass through the drying unit before exhausting.
Claim 1 differs from Bills in specifically reciting that the fruit is chopped or shredded.
Sykes teaches dehydration of chopped or shredded fruit (see at least, the figures and page 2, right column, lines 46-57).
As Bills is not limiting as to the particular type of fruit, to thus modify Bills and to shred the fruit would have been obvious to one having ordinary skill in the art, based on the particular conventional type of fruit that was desired to be dehydrated.


Claims 2-3, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Bills (US 3943842) as the primary reference, and in further view of Ileleji (WO2017027813) and Whorff (US 1686500).
Regarding claim 2, Bills teaches including at least one baffle above the food (see figure 2, item 80), which can direct air (see column 4, lines 20-45).  The baffles are seen to direct air to the exhaust (item 28).  
Claim 2 differs from the above combination in specifically reciting that the air is moved toward exhaust fans to achieving the exhausting step.  
However, Ileleji teaches the use of a plurality of exhaust fans (see at least, page 10, lines 25-26, 30-31; page 12, lines 28-30) for the purpose of facilitating removal of air from the chamber.  Whorff further evidences the use of an exhaust fan for this same purpose (see figure 1, item 22 and page 2, left column, lines 23-33).  Therefore, to modify the Bills/Sykes combination and to use exhaust fans would have been obvious to one having ordinary skill in the art, for the purpose of further facilitating exhausting of the undesired air.
Regarding claim 3, it is noted that Bills already teaches a plurality of trays and the combination teaches spreading shredded fruit onto the plurality of trays.  Bills teaches each one of the trays has a baffle associated therewith (as shown in figure 2, item 80).  It is further noted however, that Sykes also teaches each one of the plurality of trays having a baffle associated therewith baffle (see figure 5, 6, item 9, 41) for directing airflow through the material and out the exhaust (see page 4, right column, lines 23-28), such that modification of Bills to further include baffles as taught by Sykes would have been obvious to one having ordinary skill in the art for the similar purpose of controlling the direction of the air flow toward the exhaust section.
Regarding claim 18, Bills teaches heating the air (see figure 2, item 50, electrical heating elements) prior to movement into the enclosure, via inlet 66.
Regarding claim 19, the heating via heating element 50, is seen to be outside the above defined enclosure as discussed above with respect to claim 1.


Claims 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claims 2 and 19 above, which relies on Bills (US 3943842) as the primary reference, and in further view of Tuft (WO 8401020).
Regarding claims 5 and 20, Bills teaches heating the air using an electric element. 
Claims 5 and 20, differ in reciting a “passive solar collector.”
It is noted however, that Tuft teaches using a passive solar collector for preheating the air (see at least, the abstract, and item 32), so as to conserve energy (see at least, the abstract; page 4, last paragraph onto page 5).  To thus modify the Bills/Sykes combination and to further use a solar collector would have been obvious to one having ordinary skill in the art for reducing the burden to heat the air but further using a solar collector for pre-heating the air. 


Claims 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claims 1 and 2 above, which relies on Bills (US 3943842) as the primary reference, and in further view of  “Dehydrate2Store”
Regarding claims 6 and 7, Bills teaches that the dehydrating temperature should not exceed 145°F (column 4, lines 53-54).  Sykes teaches temperatures on page 5, left column, Sykes teaches that this can be a preferred operation.  Sykes also teaches that 
However, claims 6-7 differ from the above combination in specifically reciting an air temperature of approximately 100-130°F and approximately 115-120°F.
“Dehydrate2Store” teaches that it has been conventional when dehydrating fruit to avoid case hardening, and where air temperatures such as 120-125°F can be advantageous for fruits and vegetables for preventing case hardening, and where longer times with lower temperatures can be best for preventing case hardening (see page 4 of 28, “Case Hardening” 1st and 2nd paragraphs).
To thus modify the combination and to use air temperatures such as approximately 120°F would have been obvious to one having ordinary skill in the art for achieving the requisite dehydrating of the fruit without case hardening.
Claim 9 differs in specifically reciting that the fruit comprises at least one of banana and fig.
However, “Dehydrate2Store” teaches that it has been notoriously conventional to dehydrate banana pieces (i.e. chopped fruit)(see page 2 of 28 - “Banana Tips”; page 11 of 28 - “Tricky Fruits:” “bananas”).
Modification of the Bills/Sykes combination and to thus dehydrate other conventional fruits would have been obvious to one having ordinary skill in the art, based on conventional types of fruit recognized to be dehydrated.  

  Claim 8 is rejected is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Bills (US 3943842) as the primary reference, and in further view of SMVenzel (“Breadfruit Chips Recipe”) and “The Key to Drying Breadfruit.” 
Claim 8 differs in specifically reciting that the fruit is breadfruit.
However, “SMVenzel” teaches that it has been notoriously conventional to chop breadfruit to dehydrate (see page 2 of 8, “breadfruit”; page 5 of 8, “chop the halves into quarters…”).  “The Key to Drying Breadfruit” further evidences shredding breadfruit and then drying (see the 1st and 3rd paragraphs).  Modification of the Bills/Sykes combination and to thus dehydrate other conventional fruits, such as breadfruit, would have been obvious to one having ordinary skill in the art, based on conventional types of fruit desired to be dehydrated.  

Claim 17 is rejected is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Bills (US 3943842) as the primary reference, and in further view of Wiese (US 2294530), and as further evidenced by Whorff (US 1686500) and Younger (US 1593378).
Regarding claim 17, the claim differs from the Bills/Sykes combination in specifically reciting, “wherein the step (c) of exhausting step (c) moist air creates a vacuum section above the at least one tray.”
It is noted however, that Wiese also teaches maintaining a vacuum (page 2, left column, lines 12-34) at the exhaust (figure 4, item 21) of the air from within a dehydrating enclosure (15), via an exhaust fan (see figure 4, item 28) for the purpose of 
Whorff also teaches the use of an exhaust fan for facilitating exhausting of the moist air (see figure 1, item 22 and page 2, left column, lines 23-33).  It would have been obvious to one having ordinary skill in the art that such a fan can also produce a degree of vacuum within the enclosure in order to exhaust air.  Younger further evidences that when using exhaust fans to expel air from a dehydration system, that this can create a partial vacuum (see page 4, lines 105-110).
By providing a vacuum, it would have been obvious to one having ordinary skill in the art for a degree of vacuum to be present above the at least one tray. 
To thus modify Sykes so as to use a fan, that can provide a vacuum above the trays, to exhaust the moist air from within Sykes enclosure would thus have been obvious to one having ordinary skill in the art for the purpose of further facilitating removal of moisture from the fruit.

Claim 21 is rejected is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 19 above, which relies on Bills (US 3943842) as the primary reference, and in further view of Cabus (US 4534118) or Suhr (US 2018505).
Regarding claim 21, Bills teaches heating the air that enters into the enclosure comprising the drying units. 
Claim 21 differs from the Bills/Sykes combination in specifically reciting that the step of heating the air includes heating the air by a combustor.
However, it is noted that Cabus teaches heaters for heating the air used to dehydrate food within an enclosure, where the heater can be a combustion heater (see figure 11, item 56 and column 4, lines 31-35).  Suhr also teaches a combustion heater for a drying apparatus (see page 1, lines 47-52).
To thus modify the combination, and to use another conventional type of heater such as a combustion heater would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on conventional expedients recognized to be used for the similar purpose of heating the air that enters into an enclosure for dehydrating food.

Claim 22 is rejected is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 3 above, which relies on Bills (US 3943842) as the primary reference, and in further view of SMVenzel (“Breadfruit Chips Recipe”) and “The Key to Drying Breadfruit” and Elevitch et al. (“Breadfruit production guide”).  
Regarding claim 22, Bills, Sykes, SMVenzel and “The Key to Drying Breadfruit” has been relied on as already discussed above with respect to claim 8.  
Claim 22 differs in specifically reciting soaking the fruit prior the step of chopping or shredded fruit.”
However, Elevitch teaches that it has been notoriously conventional to soak fruit, such as breadfruit, prior to further processing for the purpose of extending shelf-life and removing debris (see page 2, caption on the right column: “Soaking fruit immediately after harvest in cold water can extend shelf life while removing debris.”).
To thus modify the combination and to similarly soak the fruit prior to shredding or chopping would have been obvious to one having ordinary skill in the art, for the purpose of extending shelf-life and removing debris.

Response to Arguments
On pages 8-11 of the response, Applicant urges that Sykes does not teach or suggest the invention as presently claimed, because Sykes does not make use of a single pass through the drying unit, but rather, requires a recirculation of the air.
These urgings are not seen to be sufficient to overcome the rejections as presented in this Office Action.  In view of the amendment, it is noted that Sykes can still be construed as teaching “at least one tray of a drying unit in an enclosure,” because the claim is not seen to be limiting as to what can be construed as an enclosure, and where a portion of Sykes apparatus can be construed as defining a plurality of trays of a drying unit that are in an enclosure.

The remainder of Applicant’s remarks on pages 11-14 reiterate those remarks presented above.
These urgings are not seen to be sufficient for the reasons discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goyette (US 20150082657) discloses dehydrator (see the .  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIREN A THAKUR/Primary Examiner, Art Unit 1792